Citation Nr: 1456089	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the right knee, to include patellofemoral syndrome and osteoarthritis ("right knee condition").

2.  Entitlement to service connection for a disability of the left knee, to include patellofemoral syndrome and osteoarthritis ("left knee condition").

3.  Entitlement to service connection for surgery scars on the right and left knees.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant served on a verified period of active duty for training (ACDUTRA) from February 1987 to June 1987.

This appeal is before the Board of Veterans' Appeals (Board) from a October 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the appellant testified during a Board hearing in Nashville, Tennessee, before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  The appellant's right knee condition was neither incurred in nor related to service.

2.  The appellant's left knee condition was neither incurred in nor related to service.

3.  The appellant's surgery scars of the left and right knees were neither incurred in nor related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

3.  The criteria for service connection for surgery scars on the left and right knees have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the appellant to the extent that they still exist.  Also, the appellant was provided a VA examination of her knees in October 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the appellant's claims.  The examination report was based on examination of the appellant by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Congenital or developmental defects as such are not considered to be diseases or injuries within the meaning of applicable law providing VA disability compensation benefits.  38 C.F.R. § 3.303(c).

Under ordinary circumstances for veterans of active service, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  However, a claimant is not entitled to the presumption of soundness upon entry into a period of ACDUTRA.  Therefore, the VA does not have the burden of rebutting such a presumption with the high evidentiary standard of clear and unmistakable evidence establishing both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the presumption of aggravation does not apply to a period of ACDUTRA, because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B); see also Smith, 24 Vet. App. at 48.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In addition, the presumption of service connection for certain chronic disease, such as osteoarthritis, manifesting to a degree of 10 percent within one year following discharge from service, is not available for claims based on periods of ACDUTRA.  See 38 C.F.R. § 3.307(a)(1).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the appellant requests service connection for conditions of both of her knees.  In her November 2010 notice of disagreement, the appellant states that she began ACDUTRA in good health, but her knees were damaged by the strenuous running, climbing, and walking of basic training.  She suffered excessive fluid in her legs and was unable to perform activities in the latter parts of basic training.  Her injuries prevented her from running during her reserve duty.


Service treatment records show that the appellant first complained of bilateral knee pain, retropatellar tenderness and edema of the lower extremities during her period of ACDUTRA in March 1987.  In April 1987, the condition was diagnosed as bilateral distal femur stress reaction with chronic edema of the lower extremities.  The diagnosis was confirmed by a bone scan, and the appellant was prescribed crutches.  By the end of April, the appellant reported feeling better and ready to stop using crutches, with no pain on a slow walk.  Treatment continued in May 1987, when the appellant reported pain when attempting to run.  The diagnosis of slowly resolving bilateral distal femur stress reaction and chronic lower extremity edema was confirmed in a consultation with an orthopedist.  

Service treatment records further reflect that during the appellant's reserve inactive duty training (INACDUTRA), she reported to sick call in July 1989 for her left knee, reporting a recurrence of a previous injury at basic training which needed review by an orthopedist.  Service treatment providers received a letter from the appellant's private physician in December 1990, explaining that the appellant suffers from a congenital abnormality of her left knee which allows her patella to be easily subluxed medially and laterally.  A report of medical history from the appellant in October 1992 states that she had surgery on her left knee in 1988.

The appellant attempted to provide records of her knee surgery, but found that records no longer existed.  She provided a visit inquiry at a private hospital which shows that she had outpatient surgery in July 1988, performed by the doctor who wrote the December 1990 letter explaining the appellant's congenital abnormality discussed above.  The line item does not provide any details of the nature of the surgery.

The appellant has provided private treatment records from November 2004.  The records reflect that the appellant complained of pain in her left knee since the 1980s from a strain she suffered in basic training.  She reported having undergone arthroscopy and "probable partial meniscectomy of some sort" which led to a diagnosis of degenerative arthritic changes of the left knee.  The physician diagnosed internal derangement of both knees, with a rule-out diagnosis of patellofemoral arthritis and left knee medial meniscus pathology.  She was prescribed medication and returned for a follow up two weeks later, reporting that all symptoms had resolved.

The appellant underwent a VA examination in October 2010.  The appellant reported bilateral knee pain since 1987 when she was in boot camp.  She denied any specific injury to her knees.  She rated her pain at 7/10 at the time of examination, and reported flare-ups, caused by weather changes, stair climbing, and prolonged sitting and standing.  Her pain is anterior, and her left knee is more severe than her right.  She reported occasional swelling.  The appellant reported arthroscopic surgery on both knees, but was unsure when it occurred.  The examiner conducted a physical examination and diagnosed bilateral patellofemoral syndrome and bilateral mild knee osteoarthritis.  The examiner opined that the appellant's knee pain is less likely as not to be caused by her military service.  The examiner based this opinion on the rationale that such pain was more likely related to the normal aging and degenerative process.  

A May 2014 letter from the appellant's treating orthopedist states that she began treatment with him in August 2013.  The orthopedist states that the appellant's history indicated that arthroscopic surgery was performed in 1990, and led to a diagnosis of subluxing patellae with arthritic changes in the appellant's knee.  The orthopedist says that he believes that the appellant's arthritis was either caused by or aggravated by the extensive activities of military training.

At her May 2014 hearing before the Board, the appellant restated that she had surgery on both of her knees in 1988.  She stated that at the time her doctor recommended knee replacement surgery for her left knee, but it was never performed for insurance and financial reasons.  Through representation, she stated that she had no trouble with her knee before service, and she did not participate in high school sports.




Right Knee

The Board finds that the appellant's right knee condition was neither incurred in nor related to service.  While the record shows that the appellant was treated for bilateral distal femur stress reaction and chronic edema while in ACDUTRA in 1987, by 1989 she was referring to this incident as a "left knee injury."  All of her reserve service treatment records focus on the left knee, and indeed, her 2004 private treatment records are focused on the left knee.  Until the November 2004 treatment records, there is no mention of the right knee after the ACDUTRA records, which indicate that the condition was resolving.  Therefore, though the appellant's private physician states that he believes that her arthritis is related to ACDUTRA, the Board finds more probative the opinion of the VA examiner, who opined that the condition was more likely related to normal aging and the degenerative process.  For these reasons, the Board finds that the evidence weighs in favor of finding that the appellant's right knee condition was neither incurred in nor related to service.  As such, the preponderance of the evidence is against the claim and service connection must therefore be denied. 

Left Knee

The Board finds that the appellant's left knee condition was neither incurred in nor related to service.  As with the right knee, the Board finds the VA examiner's opinion more probative than that of the appellant's current treating orthopedist, for similar reasons.  Although the appellant has been seeking treatment for her left knee since her time in service, shortly after ACDUTRA in December 1990 her private treating physician diagnosed her problem as a congenital abnormality. 

At this point the Board notes that congenital or developmental defects such as the appellants are not considered to be diseases or injuries within the meaning of applicable law providing VA disability compensation benefits.  See 38 C.F.R. § 3.303(c).  However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury. VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990). 
 
There is no medical evidence suggesting that the appellant's congenital abnormality was aggravated by service; rather, her private physician simply stated that it rendered her unable to perform physical activity.  Instead of demonstrating that she did not have a prior injury, the appellant's lack of participation in high school sports suggests that her congenital abnormality and her associated inability to perform physical activity was present but simply undetected.  Thus, even if the appellant's current left knee condition were related to her ACDUTRA left knee symptoms, such a condition would not be a disability for compensation purposes.  And there is simply no evidence of a superimposed disease to suggest aggravation in this case. For these reasons, the Board finds that the evidence weighs in favor of finding that the appellant's left knee condition was neither incurred in nor aggravated by service.  As such, the preponderance of the evidence is against the claim and service connection must therefore be denied.

Surgery Scars

The record is not clear when the appellant's surgery occurred, nor exactly what it entailed.  There is evidence of surgery in 1988, and evidence that indicates it was on the left knee only.  The appellant's scars indicate that there was arthroscopic surgery on both knees at some point.  Because the Board finds that both knee conditions are not related to service, however, the Board finds that scars from surgery related to those conditions are similarly not incurred in or related to service, and service connection must therefore be denied.








ORDER

Service connection for a disability of the right knee, to include patellofemoral syndrome and osteoarthritis, is denied.

Service connection for a disability of the left knee, to include patellofemoral syndrome and osteoarthritis, is denied.

Service connection for surgery scars on the right and left knees is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


